IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 604 MAL 2018
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
ROBERT N. SITLER,                            :
                                             :
                    Petitioner               :


                                       ORDER



PER CURIAM

     AND NOW, this 21st day of February, 2019, the Petition for Allowance of Appeal

is DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.